This was an action to recover damages arising out of an alleged unlawful combination in restraint of trade in violation of the Valentine Anti-Trust Laws, (Sections 6390 to 6397, inclusive, General Code). It also involves an interpretation of Sections 10186-1 to 10186-26, General Code. All these statutes were considered and interpreted in List v. Burley TobaccoGrowers' Co-Operative Ass'n., No. 19180, 114 Ohio St. 361,151 N.E. 471, recently decided by this court. In the court of common pleas a judgment was recovered which was reversed on error by the Court of Appeals; it being stated in the entry that no illegal act was proven which would warrant a recovery, and that court thereupon proceeded to render the judgment which the trial court should have rendered and dismissed plaintiff's petition. Having carefully examined the record, this court is of the opinion that, when the evidence adduced in the trial court is applied to the law as declared *Page 186 
in List v. Burley Tobacco Growers' Co-Operative Ass'n., supra, no illegal conduct was disclosed.
The judgment of the Court of Appeals will therefore be affirmed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and ROBINSON, JJ., concur.